Citation Nr: 1631773	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-18 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 17, 2010 for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1954 to July 1976.  He died in May 2003.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania which granted service connection for the cause of the Veteran's death, and a September 2011 determination letter that an earlier effective date is not warranted.   

In July 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant's original claim for entitlement to service connection for the cause of the Veteran's death was denied by the RO in February 2004 and July 2004.  Additional evidence was received in February 2005 (construed as an NOD) and the case was readjudicated in a statement of the case issued in August 2005.  Thereafter, she did not perfect appeal the denial.

2.  The appellant's September 2008 claim to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death was denied by the RO in December 2008; she did not appeal the denial and no new and material evidence was received within one year of that decision.

3.  The December 2008 decision which denied reopening the appellant's claim continued clear and unmistakable error (CUE). 

4.  There is no basis for an effective date earlier than September 12, 2008. 


CONCLUSION OF LAW

The criteria for an effective date of September 12, 2008, and no earlier, for the grant of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This appeal arises from the appellant's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA's duty to assist is not abrogated by the granting of service connection.  However, in the present claim, appellant has not identified, and the evidence does not suggest, that there is outstanding evidence for which VA has a duty to obtain.

Legal Criteria

Earlier Effective Date

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155.

Finality

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision or unless new and material evidence is received within one year of the notification of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appellant can only attempt to overcome finality of the decision by a request for revision based clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.

After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Clear and Unmistakable Error (CUE)

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. See, e.g., Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).  Allegations of CUE must be raised with sufficient particularity. See Phillips v. Brown, 10 Vet. App. 25  (1997). 

To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Analysis

The Board has reviewed all of the evidence in the appellant's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
Service connection for the cause of the Veteran's death is in effect from November 17, 2010.  The appellant, the Veteran's widow, contends that a date in May 2003 when the Veteran died and she initially filed a claim for service connection, is warranted. 

Historically, the Veteran's death certificate at the time of his death in May 2003 listed the cause of death as metastatic colon cancer.  No other conditions were noted.  In 2003, the appellant submitted a claim for service connection for the cause of the Veteran's death, which the RO denied in February 2004.  The RO found that the evidence failed to show that colon cancer was related to military service.

In July 2004, the RO reviewed the appellant's claim and found that no change was warranted with regard to its denial.

In February 2005 correspondence, the appellant requested that VA "reconsider" its decision and submitted additional evidence; the RO considered this as a notice of disagreement.  The RO issued a statement of the case (SOC) in August 2005.

There is no evidence in the claims file received by VA within 60 days of the August 2005 SOC which can be construed as a valid substantive appeal.  

In September 2008, the RO received an August 2008 statement by Dr. Timmons in support of the appellant's claim.  The statement included Dr. Timmons' opinion that "Diabetes Mellitus and/or Hypertension was as likely as not a contributing factor in the untimely death of the veteran (from cancer)."  The statement was on a VA Form 21-4138 and date stamped as having been received by the RO on September 12, 2008.  In November 2008, the appellant submitted additional information (i.e. medical abstracts/articles).  

In December 2008, the RO found that new and material evidence had not been received and denied reopening the appellant's claim.  The RO stated as follows:  "In your case, we would need competent medical evidence establishing that diabetes caused [the Veteran's] death [in order to reopen your claim].  The cited evidence relative to this claim shows no disability that establishes that diabetes continued or caused the veterans death."  The evidence cited was noted to be a statement received in support of the claim with attached medical evidence dated November 16, 2008, internet records, medical literature, and the August 2005 SOC.  When listing the evidence of record, the RO did not list Dr. Timmons' statement.  

There is no evidence in the claims file received by VA within one year of the December 2008 denial which can be construed as a notice of disagreement.  The appellant did not appeal the denial and it became final. 

On November 18, 2010, the RO received an application for entitlement to service connection for the cause of the Veteran's death (VA Form 21-534) and an amended death certificate for the Veteran.  The amended death certificate listed the Veteran's cause of death as metastatic colon cancer but now also included a statement that his death was "possibly related to diabetes mellitus."  The death certificate was dated in October 2010.  In an April 2011 rating decision, the RO reopened the previously denied claim and granted service connection for the cause of the Veteran's death.  

The appellant would be entitled to an effective date earlier than November 2010 if the 2004 or the 2008 decisions were not yet final (i.e. if the RO had not acted upon a notice of disagreement or if the appellant had filed a timely substantive appeal.)  Neither situation is applicable.  

The appellant would also be entitled to an effective date earlier than November 2010 if a final rating decision prior to the April 2011 decision contained CUE.  The Board finds that the December 2008 rating decision contained CUE.

As noted above, to establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. 

The absence of Dr. Timmons' 2008 statement in the list of evidence in the 2008 RO denial, coupled with the rating decision statement that a medical opinion would be necessary to reopen the claim, is indicative that the correct facts were not considered by the RO.  Simply put, the RO erred because it did not consider Dr. Timmons' opinion when it denied reopening the claim.  

Next, the Board has considered whether the error was the sort which, had it not been made, would have manifestly changed the outcome.  The Board finds that it was such an error.  In essence, the only evidence of record added to the claims file at the time of the 2008 denial was evidence which supported the grant of service connection.  With no negative evidence and only newly received positive evidence (e.g. Dr. Timmons's opinion), the claim should not have been denied.

Finally, the Board notes that when the RO granted the claim in 2011, it supported its grant with the amended death certificate and Dr. Timmons's opinion.  A review of the death certificate reflects that it lacks probative value as it is purely speculative and does not even reflect that it is as likely as not that the Veteran's death was due to, or related to, his diabetes.  The probative evidence upon which to have granted service connection was Dr. Timmons' statement.  Although the RO noted that it received Dr. Timmons' opinion in 2010, this is the same opinion that was received by the RO in 2008.  In sum, the probative evidence used to support a grant in 2011 was in the claims file in 2008.

As the 2008 denial's finality has been overcome by CUE, the grant of service connection should be from the date of the application for benefits, which was September 12, 2008 (This was the earliest date after the last final denial upon which there was a claim for benefits.)  

The Board has considered whether an effective dater earlier than September 12, 2008 is warranted but finds that it is not.  As noted above, there no evidence in the claims file received by VA within 60 days of the August 2005 SOC which can be construed as a valid substantive appeal.  There is also no evidence prior to the appellant's September 2008 claim which can be reasonably construed as a formal or informal claim for benefits.  Although the claims file includes a January 2006 VA Form 21-22, this is insufficient to indicate an intent to file a claim for DIC benefits.  

The appellant testified at the July 2016 Board hearing that VA should have provided her with more information at the time she originally filed her claim in 2003 so that she would have provided an amended death certificate at that time.  The Board notes that the appellant was provided with proper VCAA notice at the time she filed a claim.  Moreover, an allegation of a failure in VA's duty to provide notice or assist is insufficient basis upon which to find CUE in a prior final denial. 

The appellant also contends that nothing changed between the Veteran's 2003 death and the eventual grant of service connection.  However, the Board disagrees.  The essential difference is the addition of Dr. Timmons' 2008 statement.  

In conclusion, an effective date of September 12, 2008, and no earlier, is warranted for the grant of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an effective date of September 12, 2008, and no earlier, is warranted for the grant of service connection for the cause of the Veteran's death; the appeal is allowed to that extent.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


